DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on December 29, 2021, were received. Claim 2 has been amended. None of the Claims have been cancelled or withdrawn from consideration. Claims 7-11 have been added as new. Therefore, Claims 1-11 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on October 8, 2021.

Claim Rejections - 35 USC § 102
4.	The rejection of Claims 1 and 3-6 under 35 U.S.C. 102(a)(1) as being anticipated by Kai et al. (US 2016/0204407 A1), has been overcome based on the arguments presented on pages 4-5 of the Remarks dated December 29, 2021.

Reasons for Allowance
5.	Claims 1-11 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the closest prior art Kai et al. (US 2016/0204407 A1), teach an energy storage battery comprising an electrolyte comprising an amide-based solvent.  With regard to independent Claim 1, the closest prior art do not teach, fairly suggest, or render obvious an energy storage 
With regard to independent Claim 7, the closest prior art do not teach, fairly suggest, or render obvious an energy storage device comprising an electrolyte comprising a salt that has been dissolved in an amide-based solvent, wherein the amide-based solvent comprises at least one of methyl urea; 2- imidazolidinone; 1,3-dimethyl-3,4,5,6-tetrahydro-2(1H)-pyrimidinone; 1,3-dihydro-2H-imidazol-2- one; 1-isopropyl-2-imidazolidinone; and 1-methyl-2-imidazolidinone; and a solvent comprising one or more of N,N’-dimethyl urea, 1,1-dimethyl urea, N-ethyl urea, 1,3-diethyl urea, 1,1-diethyl urea, N-[(trimethylsilyl)methyl] urea and 1-[3-(trimethoxysilyl)propyl]urea and at least one organic carbonate, wherein the one or more of N,N’-dimethyl urea, 1,1-dimethyl urea, N-ethyl urea, 1,3-diethyl urea, 1,1-diethyl urea, N-[(trimethylsilyl)methyl] urea and 1-[3-(trimethoxysilyl)propyl]urea selected has a higher flash-point than the at least one organic carbonate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725